Citation Nr: 0410831	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-42 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

As discussed more fully below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The salient features of the new statutory 
provisions (and where they are codified in title 38 United States 
Code) may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify the 
claimant and the representative, if any, if his application is 
incomplete, of the information necessary to complete the 
application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the claimant's 
representative, if any, with notice of required information and 
evidence not previously provided that is necessary to substantiate 
the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on behalf of 
the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain (38 U.S.C.A. § 5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant records 
sought, the Secretary shall notify the claimant that the Secretary 
is unable to obtain records, and such notification shall

(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made to obtain 
those 
      records; and
(c) describe any further action to be taken by the Secretary with 
respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or subsection 
(c) [38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following records 
if relevant to the claim:

(a) The claimant's service medical records and, if the claimant 
has furnished the Secretary information sufficient to locate such 
records, other relevant records pertaining to the claimant's 
active military, naval, or air service that are held or maintained 
by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the expense of 
the Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain (38 U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical examination 
or obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of paragraph 
(1) [38 U.S.C.A. 
§ 5103A(d)(1)] if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-
  (i) contains competent evidence that the claimant has a current 
 disability, or persistent or recurrent symptoms of disability; 
and
(ii) indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A]  shall be 
construed as precluding the Secretary from providing such other 
assistance under subsection (a) [38 U.S.C.A. § 5103A(a)] to a 
claimant in substantiating a claim as the Secretary considers 
appropriate (38 U.S.C.A. § 5103A(g)) .

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary (38 U.S.C.A. § 5107).

Review of the record indicates the veteran submitted numerous VA 
Form 21-4142's (Authorization and Consent to Release Information 
to the VA), easily numbering over 100.  In most, if not all, of 
these release forms, the veteran indicated specific dates of 
alleged treatment, hospitalizations, office visits, discharge from 
treatment of care, etc.  And, in most of these releases, the 
veteran gave the full name of the alleged provider and a complete 
address.  The releases are addressed to various retailers, 
restaurants, and other service businesses or government entities, 
for example, Starbuck's Coffee, Taco Bell, Radio Shack, Burger 
King, Flying Magazine,  U.S Department of Justice, Federal 
Aviation Administration, and Kinko's, amongst many others.  The 
record fails to indicate that the veteran has been employed at any 
of these entities.  Thus, there is a question as to the relevance 
of any information these businesses and organizations could 
provide.  However, the veteran also executed releases for entities 
that presumably do offer medical treatment, such as, University of 
Davis Medical Center, Rhode Island Hospital, B.H.C. Heritage Oaks 
Hospital, and East Bay Mental Health Center, amongst others.  
Review of the file indicates that the RO did not act upon most of 
these release forms in any form or fashion.  

As noted above, the VCAA requires VA to make every reasonable 
effort to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1).  While it 
seems apparent on the face of many of these release forms that no 
relevant records exist, the RO made no attempts to determine 
whether these entities had relevant records, either by requesting 
the records from the establishment or by inquiring further with 
the veteran as to what, if any, relevant records the entities 
maintain.  Consequently, at the very least, the RO failed to give 
the veteran adequate notice as to its attempts to obtain these 
records, (or in this case, lack of attempts).  38 U.S.C.A. § 
5103A(b)(2).  There is insufficient information in the record to 
determine whether relevant records were not sought.    38 U.S.C.A. 
§ 5103A(b)(1).  The Board is not in a position to predict what 
evidentiary development may or may not result from the notice 
required by the VCAA.  See Huston v. Principi, 17 Vet.App. 195, 
203 (2003).  See also Daniels v. Brown, 
9 Vet.App. 348, 353 (1996) (Court unable to conclude error not 
prejudicial where "it is possible that the appellant would have 
sought and obtained additional medical opinions, evidence, or 
treatises").  

In the instant case, the RO sent a development letter in November 
2003.  In the letter, the RO stated, "We have received the 
following:  Your substantive appeal (VA Form 9), which we received 
on October 21, 1996.  Evidence previously considered on the 
supplemental statement of the case, statement of the case, and the 
rating decision sent to you."  In light of the circumstances of 
this case, the Board is of the opinion that incorporation by 
reference is inadequate notice to the veteran as to the evidence 
on record.   38 U.S.C.A. § 5103(a).  In this regard, the Board 
notes that the veteran was notified of the rating decision in 
November 1995 and was sent a Statement of the Case (SOC) and a 
Supplemental SOC in June 1996 and August 1996, respectively.  
Thus, the veteran received these documents 71/2 to 81/2 years ago.  
The Board further notes that the veteran is homeless and has 
traveled extensively moved in recent years.  Consequently, the 
Board is of the opinion that any notice of evidence of record 
should be listed, and not incorporated by reference.

Accordingly, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should furnish the appellant a development letter 
consistent with the notice requirements of the VCAA, as clarified 
by See Quartuccio v. Principi, 16 Vet. App. 183 (2002); and 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003). The letter must 
accomplish, at a minimum, the following:
 
(a) identify all evidence of record;
(b) identify all evidence or information adequately identified by 
the claimant, for which no action was taken, and advise the 
veteran what, if any, further action will be taken to obtain the 
identified information or evidence.
 
3.  The RO should then conduct any necessary development brought 
about by the appellant's response to the VCAA letter to include 
obtaining any medical records not currently on file that are 
identified pursuant to that letter.

4.  After the completion of any development deemed appropriate in 
addition to that requested above, the RO should readjudicate the 
issue of entitlement to service connection for a low back 
disability and service connection for a chronic respiratory 
disorder..  If the benefits sought on appeal remain denied, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





